DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Masuda (US 20190160377 A1).
                Regarding Claims 1, 11, 16, Masuda teaches an apparatus comprising: an acquisition unit configured to acquire a signal that indicates a position of a pixel where a change in luminance has occurred and a time when the change in luminance has occurred (Paragraph 0065-0073, 0084-0095, 0140-0147, 0240-0248);
a determination unit configured to determine, on a pixel-by-pixel basis, an evaluation value corresponding to a frequency at which a change in luminance in a predetermined direction has occurred, based on the signal (Paragraph 0090-0095, 0140-0145, 0182-0194);
a generation unit configured to generate an image indicating a direction of the change in luminance at the position of the pixel where the change in luminance has occurred; and a control unit configured to control display of the generated image based on the evaluation value (Paragraph 0090-0098, 0140-0147, 0182-0194).

                Regarding Claims 2, 12, 17, Masuda teaches the apparatus, wherein the control unit performs control to distinguish and display a position of a pixel for which the evaluation value is greater than or equal to a predetermined threshold value and a position of a pixel for which the evaluation value is less than the predetermined threshold value. (Paragraph 0180-0191, 0212-0216).

                Regarding Claim 4, Masuda teaches the apparatus, wherein the control unit performs control to display the generated image at the position of the pixel for which the evaluation value is less than the predetermined threshold value. (Paragraph 0180-0191).

                Regarding Claims 5-6, 13, 18, Masuda teaches the apparatus according to claim 1, wherein the evaluation value is a cumulative value of a number of occurrences of the change in luminance in the predetermined direction; wherein the evaluation value indicates whether a number of occurrences of the change in luminance in the predetermined direction is an even number or an odd number. (Paragraph 0090-0095, 0140-0145, 0182-0194).

                Regarding Claim 7, Masuda teaches the apparatus, wherein the control unit performs control to change a pixel display color based on a magnitude of the evaluation value. (Paragraph 0070-0073, 0141-0147).


                Regarding Claims 8, 14, 19, Masuda teaches the apparatus, wherein the generation unit generates an image indicating a position of a pixel where a change in luminance has occurred at a predetermined time interval, and wherein the control unit performs control to superimpose and display the generated image at the predetermined time interval in a two-dimensional space formed by an axis related to a space and an axis related to a time.  (Paragraph 0312-0316, 0325, 0348).

                Regarding Claims 9, 10, 15, 20, Masuda teaches the apparatus, wherein the control unit outputs a notification about an abnormality in a case where a change in the evaluation value is greater than a predetermined percentage; wherein the control unit performs control to display the generated image in a three-dimensional coordinate space formed by a T axis indicating a time axis and X- and Y-direction axes related to a space. (Paragraph 0070-0072, 0141-0147).

                                                           Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
If objected Claim 3 is rewritten in independent form with each independent Claims 1, 11, 16, then Claims 1-20 will be allowable.

The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach 
the apparatus wherein the control unit performs control to superimpose and display, on the generated image, an image obtained by assigning a first pixel value indicating that the change in luminance in the predetermined direction has not occurred, to the position of the pixel for which the evaluation value is greater than or equal to the predetermined threshold value, and assigning a second pixel value indicating that the change in luminance in the predetermined direction has occurred, to the position of the pixel for which the evaluation value is less than the predetermined threshold value as claimed in Claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
              Yoshimura (US 11250581) teaches the information Processing Apparatus, Information Processing Method, and Storage Medium.
           Suzuoki et al (US 11210853) teaches the Image Generation Apparatus and Image Generation Method in 3D space.

9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622